             Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 1 of 24



                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


                                             §
 N. N.,                                      §
 Plaintiff                                   §      CIVIL ACTION NO.:
                                             §
                                                          19-594
 VS.                                         §      _____________________
                                             §
 STARLITE RECOVERY CENTER,                   §
 LLC,                                        §
 Defendant                                   §
                                             §



               PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


       To the Honorable Court: Comes now, N. N., who files his original complaint and jury

demand complaining of STARLITE RECOVERY CENTER, LLC.

         “…whatsoever I shall see or hear in the course of my profession, as well as outside
          my profession in my intercourse with men, if it be what should not be published
               abroad, I will never divulge, holding such things to be holy secrets.”

       Attributed to Hippocrates, 460 BCE – 375 BCE.

       A. Nature of Action

       1.       This is a common law tort action seeking to recover compensatory and exemplary

damages for tortious invasion of privacy, negligence, negligence per se, gross negligence, breach

of an implied agreement to maintain confidentiality, tortious interference, intentional infliction of

emotional distress, and fraud.

       B. Parties

       2.       Plaintiff is a resident and a citizen of the State of Texas.




Plaintiff’s Original Complaint and Jury Demand                                                     1
             Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 2 of 24



        3.      Defendant STARLITE RECOVERY CENTER, LLC., (SRC) is a Delaware limited

liability company doing business in the State of Texas. Its registered agent for service of process

is C T Corporation System, which may be found at 1999 Bryan St., Ste. 900, Dallas, TX 75201-

3136.

        C. Jurisdiction and Venue.

        4.      This court has diversity jurisdiction pursuant to 28 USC, §1332. The court has

supplemental jurisdiction of Plaintiff’s state law claims pursuant to 28 USC, §1367.

        5.      A substantial part of the acts and omissions made the basis of Plaintiff’s claims

occurred in Kerr County, Texas, which is situated in the Western District of Texas. Accordingly,

venue is proper in the San Antonio Division of the Western District of Texas pursuant to 28

USC, §1391.

        D. Relevant Facts.

        6.      On or about December 22, 2018 Plaintiff checked into SRC seeking treatment for

substance abuse and detoxification. He emphasized the importance of confidentiality to

Defendant’s intake staff, particularly with respect to his employer, a Texas Independent School

District. He explained to Defendant’s staff that his job with the ISD could be in jeopardy, if the

school district learned that he was being treated for substance abuse and detoxification.

        7.      Defendant’s staff, notably Whitney (Last Name Unknown), reassured Plaintiff

that SRC was well-aware of the importance of confidentiality; that it had treated many patients

with similar concerns and possessed considerable institutional expertise in maintaining strict

confidentiality of patient medical records and conditions.




Plaintiff’s Original Complaint and Jury Demand                                                      2
            Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 3 of 24



       8.      In fact, Defendant’s document, “DETOX ORIENTATION INFORMED

CONSENT WITH IN THE 24-HOUR PERIOD ADMISSION TO TREATMENT” [sic] stated

in pertinent part as follows:

                “All information disclosed within these sessions is strictly confidential and may
               not be revealed too [sic] anyone outside the facility staff without the written
               permission of the client or the client’s family. The only exceptions are when the
               disclosure is required or permitted by law. .... In the event of audits and
               evaluations due to licensing and accreditation process all auditors will be required
               to sign a Confidentiality Pledge for Drug Records. Tours of the facility may be
               given during my stay; however, I understand that all persons will have signed a
               Confidentiality Statement upon entering Starlite. An accounting log will be in
               place for all disclosures made with a client’s written disclosure.”A

       9.      Sadly, Starlite’s reassurance was false. Both Whitney (LNU) and Cassandra

Carson, LVN, emailed multiple documents to administrative personnel at the ISD, which

indicated that Plaintiff was a patient in a “recovery center,” and that explicitly stated that he was

being treated for substance abuse and detoxification. Specifically Cassandra Carson’s email

address, Cassandra.Carson@starliterecovery.com implicated her employment with a “recovery”

center.B In an FMLA eligibility form, which was also sent by Defendant to the ISD on January

8, 2019, Dr. Davis listed his Type of Practice/Medical Specialty as “Family

Medicine/Addiction.”C He described Plaintiff’s treatment as follows:

       “Client will participate in a full medical detox, individual and group counseling, 12-step
       and relapse prevention classes, and aftercare planning to determine need for IOP and/or
       individual counseling.”D

The Physical Examination note made reference to “methamphetamine,”E and “Illicit Drugs:

meth.”F

       10.     None of the foregoing communications were made with Plaintiff’s consent,

express or implied. To the contrary, the communications were made in violation of Defendant’s

representation and pledge of confidentiality contained in Exhibit A to this complaint.

Plaintiff’s Original Complaint and Jury Demand                                                          3
            Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 4 of 24



        11.     On or about January 9, 2019 Plaintiff was called into Cassandra Carson’s office at

SRC and told he had to make a telephone call. He was not told to whom or why he was making

the call. Cassandra Carson dialed the number and put the telephone on speaker. Only then did

Plaintiff learn that he was speaking to the Assistant Superintendent of the ISD where he was

employed.

        12.     In the course of a difficult conversation, the administrator informed Plaintiff he

knew Plaintiff was in a rehabilitation facility being treated for illicit or illegal substance abuse

and detoxification. The administrator had, in fact, obtained that information from the documents

Defendant’s staff sent to Plaintiff’s employer prior to the January 9, 2019 telephone call. As a

result of Defendant’s disclosures of Plaintiff’s private health information to his employer, the

Assistant Superintendent was able, with the whispered assistance of Cassandra Carson to extract

Plaintiff’s verbal affirmation that he was in treatment for illegal drug abuse and detoxification,

and that he had used an illegal stimulant before the Christmas break but never during school

hours. The administrator immediately told Plaintiff he was recommending that Plaintiff’s

employment be terminated and ended the conversation. On or about January 29, 2019 Plaintiff,

on the advice of counsel, elected to resign in lieu of termination.G

        13.     As a result of Defendant’s disclosure of his private health information to his

employer, Plaintiff has suffered, and will, for an indefinite time in the future, if not for the rest of

his life suffer physical pain, mental anguish, severe emotional distress, and injury to his earning

capacity.

        E. Legal Principles.

        E. i.   Negligence.




Plaintiff’s Original Complaint and Jury Demand                                                         4
          Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 5 of 24



       14.      Defendant owed a professional and legally enforceable duty to protect Plaintiff’s

privacy, including but not limited to his private health information. Defendant knew, or in the

exercise of minimally acceptable care should have known that dissemination of Plaintiff’s

private health information regarding his treatment for substance abuse and detoxification would

cause irreparable injury to his professional reputation, physical, and mental health. Defendant

failed to exercise ordinary care in the handling and dissemination of Plaintiff’s private health

information. Such failure was negligence, which negligence was a direct and proximate cause of

injury and legal damage to Plaintiff.

       E. ii.   Negligence Per Se, Unauthorized Disclosure.

       15.      Unauthorized disclosure of a person’s private health information to his employer

likewise constitutes violation of the Privacy Rule of the HEALTH INSURANCE PORTABILITY AND

PRIVACY ACT, (HIPAA), 42 USC, §1320d-6, et seq. This rule is further embodied in the CODE OF

FEDERAL REGULATIONS at 45 CFR §164.400, et seq. The rule and these regulations are intended

to protect the privacy of patients’ medical conditions and records. Plaintiff is an intended

beneficiary of the statute and regulations, the breach of which constitutes negligence per se,

which was a direct and proximate cause of injury and legal damage to Plaintiff.

       E. iii. Breach of Contract.

       16.      In consideration of Plaintiff’s agreement to pay Defendant for their services

rendered, Defendants agreed, both expressly and by implication to maintain confidentiality of his

private health information. Defendant’s disclosure of Plaintiff’s private health information to his

employer, the ISD, was in breach of the parties’ express and implied agreement, which breach

was a direct and proximate cause of injury and legal damage to Plaintiff.

       E. iv. Invasion of Privacy.


Plaintiff’s Original Complaint and Jury Demand                                                      5
            Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 6 of 24



       17.     Defendant knowingly, willfully, or intentionally communicated Plaintiff’s private

health information to his employer, the ISD, in violation of Plaintiff’s common law right be free

from intrusion into or publicity concerning matters of a personal nature. Such invasion of

Plaintiff’s common law right of privacy was a direct and proximate cause of injury and legal

damage including past and future physical pain, mental anguish, severe emotional distress, and

injury to earning capacity.

       E. v.   Tortious Interference.

       18.     Defendant knew or should have known that communication of Plaintiff’s private

health information to his employer would damage his contractual and professional relationship

with that employer, the ISD. Defendant intentionally communicated Plaintiff’s private health

information to his employer, which communication directly and proximately caused injury and

legal damage to Plaintiff's contractual and professional relationship with his employer, including

past and future physical pain, mental anguish, severe emotional distress, and injury to earning

capacity.

       E. vi. Intentional Infliction of Emotional Distress.

       19.     Conduct is "outrageous" if it surpasses "all possible bounds of decency," such that

it is "utterly intolerable in a civilized community." RESTATEMENT (SECOND) TORTS, §46,

Comment d. Liability for outrageous conduct is recognized in the common law where the

conduct has been so outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community. Generally, the case is one in which a recitation of the facts to an average member of

the community would lead him to exclaim, "Outrageous!" Defendant’s communication of

Plaintiff’s private health information to his employer was outrageous as that term is understood



Plaintiff’s Original Complaint and Jury Demand                                                     6
          Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 7 of 24



in law and constitutes the intentional infliction of emotional distress. Such outrage was a direct

and proximate cause of injury and legal damage to Plaintiff, including past and future physical

pain, mental anguish, severe emotional distress, and injury to earning capacity.

       E. vii. Gross Negligence.

       20.          "Gross negligence" means an act or omission:

                         (A) which when viewed objectively from the standpoint of the actor at
the time of its occurrence involves an extreme degree of risk, considering the probability and
magnitude of the potential harm to others; and

                        (B) of which the actor has actual, subjective awareness of the risk
involved, but nevertheless proceeds with conscious indifference to the rights, safety, or welfare
of others.

Texas CIVIL PRACTICE & REMEDIES CODE, §41.001 (11).

       21.     In communicating Plaintiff’s private health information to his employer,

Defendant was grossly negligent as that term is defined in Chapter 41 of the REMEDIES CODE.

Such gross negligence was a direct and proximate cause of injury and legal damage to Plaintiff,

including past and future physical pain, mental anguish, severe emotional distress, and injury to

earning capacity.

       E. viii. Fraud.

       22.     Upon his admission to Starlite, Defendant represented to Plaintiff, both expressly

and by implication that his private health information, including medical records would be held

in strict confidence and not disclosed to strangers without his consent. Defendant’s

representation was false, and Defendant knew it was false at the time it made the representation.

       23.     Plaintiff relied on Defendant’s representation that it would hold his private health

information, including medical records in strict confidence. Defendant knew Plaintiff was

relying on that representation because he stressed his concern with confidentiality to the intake


Plaintiff’s Original Complaint and Jury Demand                                                       7
            Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 8 of 24



staff on admission. Additionally, Defendant knew, through years of practice, that virtually all is

patients/clients want their treatment for drug and alcohol abuse and other private health

information to remain confidential.

       24.     In addition to its written representation of confidentiality Defendant’s intake

personnel verbally reassured Plaintiff that his medical records and private health information

would, indeed, be held in strict confidence. Plaintiff would not have voluntarily admitted

himself to Defendant’s facility without the representations of confidentiality. He would have

searched out a treatment facility that purported to act in accord with the Hippocratic Oath.

       25.     Defendant’s misrepresentations regarding confidentiality of Plaintiff’s medical

records and private health information constitute fraud as that term is defined in §41.001 (6),

CPRC. Defendant’s fraud on Plaintiff was a direct and proximate cause of injury and legal

damage to Plaintiff, including past and future physical pain, mental anguish, severe emotional

distress, and injury to earning capacity.

       F.       Remedies and Damages.

       26.     Defendant’s negligence, negligence per se, breach of contract, invasion of

privacy, tortious interference, intentional infliction of emotional distress, gross negligence, and

fraud have been a direct and proximate cause of legal injury and damage to Plaintiff. Plaintiff

sues to recover reasonable compensation for his injuries and damages caused by Defendant’s

civil wrongs hereinabove alleged in amounts as found by the jury.

       27.          Because Defendant was grossly negligent and defrauded Plaintiff N.N. sues to

recover an award of exemplary damages in an amount found by the jury, having given due

consideration to:

       (a) the nature of the wrong;


Plaintiff’s Original Complaint and Jury Demand                                                        8
            Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 9 of 24



       (b) the character of the conduct involved;

       (c) the degree of culpability of the wrongdoer;

       (d) the situation and sensibilities of the parties concerned;

       (e) the extent to which such conduct offends a public sense of justice and propriety; and

       (f) the net worth of the defendant.

       24.     Plaintiff sues to recover his costs of court.

       G.      Jury Demand.

       28.      Plaintiff demands a trial by jury.

       I.      Prayer

       29.     Premises considered, Plaintiff prays that Defendant be cited to appear and answer

herein in the terms of the law; that upon final jury trial, plaintiff have judgment of and from

defendants, jointly and severally, for the full amount of his actual and exemplary damages, as

herein alleged, together with pre-judgment and post-judgment interest, his costs of court, and

such other and further relief as the court may deem proper.

                                               Respectfully Submitted,



                                       THE COMMISSIONERS HOUSE AT HERITAGE SQUARE
                                       2901 Bee Cave Road, Box L
                                       Austin, Texas 78746
                                       Phone: (512) 328-9099
                                       Facsimile No. (512) 328-4132
                                       Email: jjudge@jkplaw.com
                                       ATTORNEYS FOR PLAINTIFF




                                       John Judge
                                       State Bar No. 11044500


Plaintiff’s Original Complaint and Jury Demand                                                     9
         Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 10 of 24




A
  STARLITE -- 000014
B
  NN – 00004
C
  NN – 00005
D
  NN – 00006
E
  NN – 00009
F
  NN – 00010
G
  NN – 00003




Plaintiff’s Original Complaint and Jury Demand                           10
     Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 11 of 24




EXHIBIT A
            Case
Rec'd JKP 1-24-19   5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 12 of 24




                                                                               NN - 000014
     Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 13 of 24




EXHIBIT B
                     Case
         Rec'd JKP 1-24-19   5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 14 of 24


Cassandra Carson

From:                                   Cassandra Carson
Sent:                                   Tuesday, January 08, 201-9 1L:17 AM
To:                                     'Bane, Tanya'
Subject:                                RE:N
Attachments:                                          " RN P00267 3D07 068"




Tanya,

PIease see the attached completed forms as requested


Thank you,

Cassandra Carson, LVN


From: Bane, Ta nya [ma ilto:Ta nya. Ba ne@bisd.net]
Sent: Tuesday, January 08, 2019 9:13 AM
To: Cassa nd ra Ca rso n <Cassa nd ra.Ca rson @sta rl iterecove ry.com >
Subject: RE:

WARNING: This email originated from outside of Acadia Healthcare's email system. Please use CALITION
when clicking links, opening attachments, or providing information unless you recognize the sender and know
the content is safe.




From: Bane, Tanya
Sent: Tuesday, January 8, 2019 9:11 AM
To :'Cassand ra.Carson @sta   rl   iterecovery.com'
Subject:

Here is my email

Tanya Bane
Human Resources
Employee Benefits Coord inator
Ph:254-2t5-2019
Fax:254-2L5-2038

Non-Discrimination and Website Accessibility Statement Belton ISD does not discriminate on the basis of race,
color, national origin, sex, religion, disability, dga, or any other basis prohibited by law in its programs,
activities, or employment practices. For inquiries regarding the non-discrimination policies, contact: Assistant
Superintendent of Human Resources, (254) 215-2015, or Executive Director of Special Programs, (254) 215-
2112,400 N. Wall St., Belton, TX76513. Belton ISD affirms its commitment to ensure that people with
disabilities have an equal opportunity to access online information and functionality. For assistance accessing
any online information or functionality that is currently inaccessible, contact: Coordinator of Public Information
and Legal Services, (254) 215-2067; or to file a formal grievance under Section 504 and Title II, contact:
Executive Director of Special Programs, (254) 215-2112,400 N. Wall St., Belton, TXl65l3

                                                                  1

                                                                                                 NN - 000004
     Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 15 of 24




EXHIBIT C
            Case
Rec'd JKP 1-24-19     5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 16 of 24




 Certification of Healh Care Provider for                                                       of Labo'
 Employee's Serious Health Condition                                    ff:itr,H"nt                          EUUHE
                                                                                                             3l'i'!.,)',1 lL,'lril
 (Family and Medical Leave Act)                                                                                                r.,


   DO M)TSEND COMPLETED FORM TO THE DEPARTMENT O? UIBOR: RETURN To THE PAnENT                         OMB Control Nuntcn 121t.0003
                                                                                                                           TRtmtt

                     to lhc EMPLOYER: The Family and Mcdical Leavc Act (FMLA) pmvidcs that an cmploycr may
requin: rn cmploycc sccking FMLA protcctlons because of a need for lcavc due to a serious hcalth conditlon lo submit a
mcdical certificatioo issued by the employec's heolth carc provider. Plcasc cornplete Section I beforc giving thls form to
your cmploycc. Your responsc is voluntary, Whilc you arc not rcquired to use this form, you may not ask thc cmployee to
provide morc infomation thsn allowed under thc FMLA rcgulations, 29 C.F.R. $0 825.306-825.308. Ernployen must
generally maintaln rccords and documenC rclating to medical ccrtifications, rccertifications, or medical hlstories of
employecs crtatcd for PMLA purposes as confidential medical rccords in separate liledrecords from the usual penonnel
 filesandinaccordancewith29C.F.R.$ 1630.14(cXl),lftheAmcricanswithDisabiliticsActapplies,andinaccordance
 wlth 29 C.F.R. 0 1635.9, ifthc Gcnetic lnformation Nondiscriminalion Act applies.

 Employcr name and contact: BELTON ISD 254-215-2018 FN( 25.t-2184q9q

 Employec's job title:                                           Regular work schedule: M-F 7:30.1:30
                                                                                                     ----------------  ; .,
                                                                                                                  Tli-{ I {.'
                                                                                                                            *'J
 Employcc's esscntlal job fu nctions:




Check     ifjob dcscriptlon   is atlachcd;                                                             '.y            u ?-
                                             -(              I

INSTRUCTIONS to thc EMPLOYEE: Ptease complcte Seclion II boforc giving lhis form
Thc FMLA permlts an cmploycr to rcquire that you submit a limcly, complete, and sufficient
support e rcquqst for FMLA leavc due to your own scrious hcalth condition. lf requcsted by your cmployerr your response
is requircd to obtain or rctaln thc bcncfit of FMLA pruteclions. 29 U.S.C. $$ 2613, 26la(c[3). Foilure to pnvlde a
complele and suflicient mcdical certification may result in a deniol ofyour FMLA request. 29 C.F.R. $ 825.313. Your
employcr rnust givc you at least l5 calendar days to rcturn this form. 29 C.F.R. $ E25,305(b).

Your ngme:
Finl


INSTRUCTTONS to thc HEALTH CAR.E PROVIDER: Your paticnt has rcqucsted lcavc under thc FMLA. Answcr,
fully and complctely, all appllcable parts, Scvcral qucstions seek a respnsc ss to the frcqucncy or duration of a
condition, trcatment, ctc. Your answer should be your best cstimate bascd upon your mcdical knowlcdge, otpcrience, and
examinotion of the pellent. Be os specifio as you car4 terms zuch as
                                                                      *lifetimg"
                                                                                 "unknown," or "lndctcrminate" may not
bc sufficicnt to dctcrminc FMLA coversgc. Limit your rcsponsc to thc condition for which the employce is sccking
leavc. Do not ptovidc information obout genctic tests, as dcfined in 29 C.F.R $ 1635.3(f), gcnctic scwiers, as dcfurcd in
29 C.F.R. g 1635.3(c), or the manifcstation of dlsease or disoder in hc employee's family members, 29 C.F.R. $
 I 635.3(b). Please bc surc to sigo thc form on thc last page.



 Provider's namc and buiness addrtss: Dr.Bryan Devls 230 Mesa Vede Dr. EaEt Cenler Polnl TX, 78010

Type of pmcticc / Mcdical spccialty:          Famlly l{edldne/Addbthn

 Telephone: (   ef       l63/,-m2                                       030       634-?820




 Page I                                                                                      Form WH-3EO-E Revised May 2015




                                                                                                                     NN - 000005
     Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 17 of 24




EXHIBIT D
            Case
Rec'd JKP 1-24-19     5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 18 of 24




    ffi
     l. Approximate    date conditlon commenced: 12122n018

       Probable duration of condition: 3G35 deyr

       Mrrk  below os npplhable:
       Was the patient admltted for an overnight stay in a hosplhl, hospice, or residential medical care facility?
       _No l-Ycs.        [fso, daies ofadmission:
        12122t18-

       Datds) you trcated thc paticnt for condition:

       12t&n8-

       Wil! the patienl need lo havo trcatment visits at least twice per year due to the condition? _:L No       _    Yes.

       Was medication, other thau ovcr-thc.counter medicatioq prescribcd?        _No       :1 Yes.

       Was the paticnt refcrrcd to other health care pmvider(s) for evaluation or lreatment (e.9., physical therapist)?
      _l_tlo _Ycs,          tf so, state the nature ofsuch treat ncnls and expec(ed dufration of treatment:



    2. ls tho medical cordition pregnancy?     aNo _Ycs. If so, expecled detivery date:
    3, Use the lnformation provided by the employer in Section I to urswer this queslion. If the employer fails to
       provide a list ofthe emptoyee's cssential functlons or ajob description, answer these questlons bascd upon
       thc ernploycc's own description of hiJherjob functions.

       ls the cmployee unable to perform any of hidherjob functions due to the condition:                    /   Y"..

       lf   so, identify the job functions the employec is unable to pcrform:                   -No
       Unable to work due to 30-35 day stay at inpatient Ecility.

    4, Describc other rclevanl medical facts, if any, rolated to the condilion for which tho omployee seeks leave
       (such mcdical facts may includc symptoms, diagnosis, or any regimen of continuing trcatmcnt such as tho use
       of specialized cquipment):

       Cllent wlll partlclpate ln a full medlcal delox, lndlvldual and group counsellng, 1Z-step and relapse

       pror/enllon dasses, and aftercare planning to determlne need             br   IOP and/or lndlvldual counseling




    rucz                                             CONNNUED ON NEXT PAGE                    Form WH.3&)-E Rcvird May 20 t5




                                                                                                                     NN - 000006
     Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 19 of 24




EXHIBIT E
            Case
Rec'd JKP 1-24-19   5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 20 of 24




                                                                               NN - 000009
     Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 21 of 24




EXHIBIT F
            Case
Rec'd JKP 1-24-19   5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 22 of 24




                                                                               NN - 000010
     Case 5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 23 of 24




EXHIBIT G
             Case
Rec'd JKP 1-24-19   5:19-cv-00594-XR Document 1 Filed 06/03/19 Page 24 of 24



January 29,2019




Belton ISD




Dear




         I hereby resign as a teacher and coach   for Belton lSD, effective as of the date of this letter.

Thank you for opportunity to work with the students, staff and patrons of Belton ISD for the past two

years.




                                                            Sincerely,




                                                                                                       NN - 000003
